Citation Nr: 0723398	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-02 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1975 
to April 1975.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The competent evidence of record demonstrates that a 
psychiatric disorder is not related to active service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a psychiatric disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claim, an August 2004 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against service 
connection for a psychiatric disorder.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The letter also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to the claim.  38 C.F.R. 
§ 3.159(b)(1).  The veteran's service medical records, VA 
medical treatment records, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  No VA medical examination was conducted, but none 
was necessary in this case.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159.  Such development is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Here, the evidence of record does not 
establish an inservice incurrence of a psychiatric disorder 
and does not indicate a nexus to active service.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, a psychiatric disorder may be presumed to have been 
incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's service entrance examination was negative for a 
psychiatric disorder.  An April 1975 Recruit Evaluation Board 
report found that the veteran did not have the adaptability 
necessary to achieve satisfactory progress and performance in 
recruit training due to limited education background and 
ability.  An honorable discharge was recommended.  In an 
April 1975 statement signed by the veteran, he stated that he 
had not suffered any injuries or illnesses during active 
duty.  

A September 1984 private medical record noted depression, 
exaggerated and aggravated by an industrial work accident.  
In May 1987 private records, the veteran reported depression, 
anger, anxiety, and tension.  Testing suggested mild 
depression.  A January 1988 private record diagnosed schizoid 
personality disorder, operative for a long time.  A March 
1991 private record diagnosed obsessive compulsive disorder.  
In a November 1993 private record, the diagnosis was major 
depression with psychotic features.  In a December 1993 
private record, the veteran reported a 10 year history of 
depression.  The impression was angry, depressed, passive-
aggressive man.  Another December 1993 private record 
diagnosed schizoaffective disorder.  In a January 1994 
private record, the veteran reported that he had been 
depressed since 1983 but had not seen a psychologist until 
1992.  The impression was schizoaffective disorder, rule out 
major depression with psychotic features and rule out 
explosive disorders.  Private records from September 1996 to 
May 1997 showed mental health treatment.  A May 1997 private 
record diagnosed schizoaffective disorder, rule out major 
depression with psychotic features, and rule out explosive 
disorder.  

VA medical records indicated the veteran was hospitalized for 
psychiatric treatment for 2 weeks in May and June 1997.  In a 
June 1997 discharge summary, the veteran reported that a 
hyper feeling first started in 1993 after an incident at 
work.  He also reported that he did not want to get stuck 
with a bad job in the Navy, so he began flunking his 
inservice tests and was given an honorable discharge.  The 
hospital discharge diagnosis was bipolar affective disorder.  


In a January 1998 private medical record, the veteran 
reported he was depressed because he lost his children after 
a divorce.  He reported that bipolar disorder had been 
diagnosed 6 years prior and that he had been in the Navy but 
left because he didn't like it.  The diagnosis was depressive 
disorder, not otherwise specified.

VA medical records from July 1999 through March 2000 
diagnosed bipolar disorder with psychosis and schizoaffective 
disorder, bipolar type.  VA records from October 2003 through 
December 2003 diagnosed bipolar disorder, depressive episode, 
with psychotic symptoms.  In an October 2003 VA record, the 
veteran reported that he left the service early because they 
did not provide him the job that he was promised when he was 
recruited.  He stated that he began flunking training tests 
due to emotional distress over a girlfriend.  VA records from 
October 2003 through August 2004 diagnosed bipolar disorder, 
depressive episode, with psychotic symptoms.  VA records from 
February 2005 through May 2005 diagnosed bipolar affective 
disorder, mixed, currently depressed and suicidal, bipolar 
disorder, depressive episode versus mixed episode with 
psychotic symptoms, and bipolar disorder and schizoaffective 
disorder, depressed, with suicidal ideations.  

In a May 2005 VA medical record, the veteran reported that he 
had been fine until he got to basic training.  He reported 
that he had been guaranteed a machinist job, but when he got 
to basic training they told him that his job would be 
whatever they needed him to do.  He stated that thereafter, 
he became depressed, angry, and unable to function.  He 
stated there was then onset of poor memory and concentration, 
and that since that time, he has had episodes of depression.  
The VA physician noted that schizophrenia and schizoaffective 
disorders tend to have onset in the late teens to early 
twenties and it was possible that, although the stress the 
veteran experienced in basic training most likely didn't 
cause his schizoaffective disorder, it could have surpassed a 
threshold to trigger the onset of the schizoaffective 
disorder at an earlier time that it might have been expressed 
normally.  VA records from June 2005 through October 2005 
diagnosed schizoaffective disorder, bipolar type.

At the April 2007 Board hearing, the veteran stated that he 
had been promised a machinist job in the Navy by his 
recruiter but when he got to basic training, that was not 
true.  He stated that afterwards, he went into a bad 
depression.  The veteran reported that he couldn't function 
well and he had tests coming up.  He stated that afterwards, 
he hid his mental condition until 1990 when it got really bad 
and he got help.  He stated that after service discharge, he 
had different jobs over 12 years in a factory, always 
changing jobs trying to find the right one to suit him.

The Board finds that the evidence of record does not support 
a finding of service connection for a psychiatric disorder.  
There is a diagnosis of a current psychiatric disorder.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  In addition, there 
was no inservice evidence of a psychiatric disorder.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury).  Moreover, the other evidence of record does not 
demonstrate that the veteran's psychiatric disorder is 
related to active service.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability).  A psychiatric condition was not 
diagnosed until 1984, almost 10 years after service 
discharge.  38 C.F.R. §§ 3.307, 3.309; see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder). 

Importantly, the medical evidence of record does not support 
a nexus between a psychiatric disorder and active service.  
Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(holding that the Board must assess the credibility and 
probative value of the medical evidence in the record).  
Although a VA doctor stated that it was possible that service 
could have triggered early onset of a psychiatric disorder, 
such a medical opinion is speculative and does not support a 
nexus between service and any psychiatric disorder.  See 
Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (holding that 
a medical opinion that time as a prisoner of war "could" 
have precipitated the initial development of the alleged 
disorder was too speculative to provide medical nexus 
evidence); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding 
that a medical statement that the veteran may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis was speculative).  The veteran 
has asserted that his psychiatric disorder is due to his not 
obtaining the job he desired during service and that 
afterwards he began experiencing psychiatric symptoms.  The 
Board notes that although the veteran's statements are 
competent evidence as to his symptoms, they are not competent 
evidence to provide a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (holding that lay 
testimony is competent evidence to establish pain or 
symptoms, but not establish a medical opinion).  Accordingly, 
service connection for a psychiatric disorder is not 
warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


